Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Kountouris et al. for the “TRANSMISSION AND RECEPTION OF A DATA STREAM” filed 12/19/2019 has been examined.  This application is a national stage entry of PCT/FR2018/051402, International Filing Date: 06/14/2018, and claims foreign priority to 1755766, filed 06/23/2017 in France.   The preliminary amendment filed 12/19/2019 has been entered and made of record.  Claims 1-12 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.

	Claim Objections
3.       Claims 1, 5, 9, 10 are objected to because of the following informalities: 
           Claim 1: “the second succession” on line 5, and “the first succession” on lines 7, 14 should change to “the second ordered succession”, and “the first ordered succession” respectively.
	Claim 5: “the second succession” on line 2 should change to “the second ordered succession”.
	Claim 9: “said second succession” on line 3, and “the second succession” on line 5, “the first succession” on lines 7, 19 should change to “said second ordered succession”, “the second ordered succession”, “the first ordered succession” respectively.
	Claim 10: “the first succession” on line 11 should change to “the first ordered succession”.
Claim Rejections - 35 USC § 112
4.	     The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
5.	Claim 1 recites the limitation "said network" on line 11.  There is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.        Claims 1-2, 5-6, 8-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (US#9,131,033) in view of Ghanbari et al. (US#7,760,801).  
Regarding claims 1, 10, the references disclose a method and system for analyzing of data streams, in accordance with the essential features of the claims.  Chen et al. (US#9,131,033) discloses a method for transmitting, via a communication link, a data stream containing a second ordered succession of digital values, said second ordered succession being determined from a first ordered succession of digital values respectively represented via a predefined number of bits, a sequence of consecutive digital values of the second succession, called a_second sequence, being obtained from a corresponding first sequence of consecutive digital values of the first succession (see Fig. 2; Col. 1, line 56 to Col. 3, line 25: sequence data set creation unit 66 assembles the sequence level SEI messages and other data for the sequence data set into a particular video sample), wherein the method comprises the following acts, which are implemented by a transmitting device: estimating, at a current time, a load value representative of a current load on said network (see Figs. 1, 5; Col. 16, lines 19-27 & Col. 25, lines 4-54 : Media Presentation Description 180 which contains descriptions of different alternative representations (e.g., video services with different qualities) and the description may include, e.g., codec information, a profile value, and a level value); determining, depending on the estimated load value, a second sequence to be transmitted in a predefined time interval following said current time, said second sequence being a corresponding first sequence of the first succession or a modified sequence obtained by applying a selection law to the bits of said first sequence; and transmitting said second sequence and, in case of transmission of a modified sequence, transmitting a processing indicator signaling a sequence modification (Figs. 6, 7; Col. 1, line 56 to Col. 3, line 25 & Col.25, line 55 to Col. 27, line 50: sequence level SEI messages).
However, Chen’s reference does not disclose expressly wherein a modified sequence obtained by applying a selection law to the bits.  In the same field of endeavor, Ghanbari et al. (US#7,760,801) teaches in the transmitting a digital sequence of video signals which have been encoded using a compression algorithm such that the number of coded bits per frame is not constant, wherein the source video had been coded into a first sequence and a second sequence having respective different compression rates, in which analyzing a modified sequence which includes the second sequence from the switching point onwards, to divide it into segments; (g) determine a bit rate for segments of the modified sequence; and (h) transmit the signals of the modified sequence at the determined bit rate(s)(Col. 2, line 51 to Col. 3, line 20). 
Chen et al.: Fig. 7; Col.25, line 55 to Col. 27, line 50).
Regarding claim 5, the reference further teach wherein the second succession is transmitted in the form of packets, a packet containing a header zone and a data zone, and wherein the digital values of the second sequence are included in the data zone and the processing indicator is included in the header zone (Chen et al.: Fig. 5; Col. 25, lines 4-54).
Regarding claim 6, the reference further teach wherein the processing indicator is transmitted in signaling channel (Chen et al.: Fig. 6; Col. 1, line 56 to Col. 3, line 25).
Regarding claim 8, the reference further teach wherein the estimating, determining and transmitting acts are reiterated (Chen et al.: Fig. 6; Col. 1, line 56 to Col. 3, line 25). 
Regarding claim 12, the reference further teach wherein the selection law defines a number of digital values and a number of bits of the digital values of the sequence to be transmitted (Chen et al.: Fig. 7; Col.25, line 55 to Col. 27, line 50). 
Regarding claims 9, 11, they are apparatus claims corresponding to the method claims 1, 10 as discussed above. Therefore, claims 9, 11 are analyzed and rejected as previously discussed with respect to claims 1, 10.
One skilled in the art would have recognized the need for effectively and efficiently processing of the data streams, and would have applied Ghanbari’s teaching for analyzing a modified sequence into Chen's transport of encoded video data stream.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Ghanbari’s transmission of video into Chen’s providing sequence data sets for streaming video data with the motivation being to provide a method and apparatus for real time data stream processing.
Allowable Subject Matter
9.	Claims 3, 4, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein comparing the estimated load value with at least one predefined threshold value and wherein the second sequence is a first sequence that is modified or not modified depending on the result of the comparison; wherein the applied selection law is chosen, depending on the estimated load value, from among a plurality of selection laws stored beforehand respectively in association with a criterion relative to at least one predefined threshold value; wherein the number of bits of the digital values of the second sequence is lower than the number of bits of the digital values of the first sequence and wherein the digital values of the second sequence contain the most-significant bits of the digital values of the first sequence, as specifically recited in the claims.  
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Lecomte et al. (US#8,270,402) shows process and device for securing the transmission, recording and viewing of digital audiovisual packetized stream.
The Lecomte et al. (US#8,229,117) shows process and system for secure broadcasting of protected audiovisual streams to a dynamic group receivers.
The Lecomte et al. (US#7,764,791) shows method for secured transmission of audiovisual files.

The Chen et al. (US#9,131,033) providing sequence data sets for streaming video data.
The Bobier et al. (US#7,023,932) shows modulation compression method for the RF transmission of high speed data.
The Chow et al. (US#7,817,730) shows training sequence for symbol boundary detection in a multicarrier data transmission system.
The Penny et al. (US#10,116,651) shows technologies for enhancing computer security.
The Shorey et al. (US#7,065,482) shows internet traffic analysis tool.
The Crawford et al. (US#7,417,991) shows network quality estimation.

12.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
03/17/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477